Citation Nr: 0635933	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD) and a 
personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Board notes that the veteran requested a hearing on his 
April 2004 VA form 9 substantive appeal. Prior to that time 
the veteran's address had changed, but the VA form 9 
indicated the veteran's return to his old address. Hearing 
notification was sent to the address indicated on the 
veteran's most recent correspondence and the veteran failed 
to appear to his appointed time. There has not been any 
notification to the VA that the address on file is not 
current and, therefore, the veteran's hearing request is 
considered withdrawn. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's hepatitis C is unrelated to his active duty 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, as is the case here, service 
connection is established where there is medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the crucial inquiry is whether the veteran's current 
hepatitis C can be linked to any remote incident of service. 
The Board concludes it cannot. Although his post-service 
diagnosis is documented, there is no evidence that the 
veteran was ever treated or diagnosed for hepatitis C in 
service nor is there any persuasive evidence that he was 
exposed to significant risk factors associated with the 
condition during service. 

During his November 2002 VA examination, the veteran alleged 
that there was some sharing of razors while in the military 
service, which may be responsible for him contracting 
hepatitis C. He admits, however, to being diagnosed many 
years after service, specifically in 2000. 

In general, the veteran's service medical and personnel 
records do not reveal exposure to any major risk factors for 
hepatitis C. The veteran's service medical records do not 
indicate that the veteran entered or separated from the 
military with any tattoos or piercings nor do they confirm 
that he ever worked in a hospital or other medical treatment 
facility. The records do indicate he received treatment for a 
leg laceration in September 1970, necessitating sutures. 
Lacerations to the face and eye lid were also treated in 
November 1968 and August 1970. None of the veteran's 
injuries, however, required blood transfusion or surgery. The 
records are also significant for a July 1970 treatment for 
drug overdose. The type of drug was not specified except to 
rule out alcohol. 

After service, the record reflects that hepatitis C was first 
diagnosed in September 2000, nearly three decades after 
service. During that time frame, the veteran admits exposure 
to multiple risk factors such as multiple tattoos (which the 
veteran describes as "a guy put them on for me"), 
polysubstance abuse (to include intranasal cocaine, but the 
veteran denies IV drug use), multiple sexual partners and a 
knife fight in late 1970s or early 1980s necessitating 150 
stitches. See Veterans Benefits Administration Letter 211B 
(98-110) November 30, 1998 (risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.). 

The veteran underwent a VA examination in November 2002 where 
he stated being diagnosed with hepatitis C only "a few years 
ago" with no treatment up to that point. The examiner, in 
diagnosing the veteran with hepatitis C, opined as follows:

Based upon the available data, it is not possible to 
determine when nor where the veteran contacted hepatitis 
C. There are multiple risk factors to include 
polysubstance abuse, unprotected sex with multiple 
partners, and some uncertainty as to whether the veteran 
received a blood transfusion after lacerations during a 
knife fight. After review of this data, the current 
active hepatitis C is less likely than not related to 
his military service.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, to include possible in-
service exposure to hepatitis C risk factors. 

Also compelling, no medical provider has ever linked the 
veteran's condition with any incident of service or otherwise 
conflicted with the VA examiner's opinion. The veteran 
submitted a statement by a private treatment provider, Dr. 
Cook, DO, who confirmed the veteran's diagnosis of hepatitis 
C. While Dr. Cook opined that the veteran's condition limits 
his ability to work, he did not proffer an opinion in regard 
to the likely etiology of the condition. 

The Board has considered the veteran's statements. While he 
is competent to give evidence about what he experienced, he 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because they do not have the requisite medical 
knowledge or training. See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence). 

Even accepting all the veteran's possible in-service 
exposures to hepatitis C risk factors, to include sharing 
razor blades, there is no medical evidence attributing these 
experiences to his present condition. Rather, the only 
medical opinion proffered indicates that the veteran's 
hepatitis C is most likely not related to his military 
service. Moreover, the veteran admits to multiple post-
service risk factors (tattoos, sexual activity, polysubstance 
abuse and a knife fight). 

In short, while it is possible that the veteran was exposed 
to some in-service hepatitis C risk factors, the only medical 
opinion proffered indicates the veteran's condition was more 
likely contracted after service. Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in January 2003. Although not in the 
file, the letter references enclosures sent to the veteran 
advising him of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the letter states that 
enclosures entitled "What the Evidence Must Show" and 
"Risk Factors for Hepatitis" were sent to the veteran.  The 
law presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary." Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) [hereinafter Ashley 
I]). The presumption of regularity of the administrative 
process "in the absence of clear evidence to the contrary" 
applies to VA's mailing of the January 2003 letter and its 
enclosures. In order for this presumption to attach, VA must 
mail notice to the latest address of record, which it did. 
The veteran is not claiming he did not receive such notice 
and there is not otherwise any "clear evidence" rebutting 
the presumption of regularity of the mailing. Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992). Indeed, an October 
2002 letter was returned to the VA indicating the address of 
records was incorrect. After ensuring the correct address was 
of record, a new letter in January 2003 was sent. The veteran 
responded with various submitted statements. Thus, the Board 
can presume that the veteran was legally notified of the 
evidence needed to prove his claim and the additional 
information needed. See 38 C.F.R. § 3.1(q) (Notice means 
written notice sent to a claimant at his latest address of 
record).

The January 2003 letter told him the information needed to 
substantiate his claim and to provide the evidence itself or 
the information needed for the VA to obtain the evidence. The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether his hepatitis C can be directly 
attributed to service. Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004). Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail above. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

In support of his claim for entitlement to service connection 
for PTSD, the veteran supplied various stressors, all 
grounded in various exposure to combat while in Vietnam. The 
veteran, additionally, relays experiences of seeing dead body 
parts "everywhere" during his tour in Vietnam. The 
incidents have not been substantiated. The RO concluded that 
his stressors could not be investigated for lack of specific 
dates. 

The last VA records in the file are dated in January 2003.  A 
November 2003 letter from a VA physician referenced 
continuing VA treatment, and a May 2004 letter referenced 
evaluations that were conducted in April and May 2004.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Since the primary 
issue in this case is whether sufficient information is of 
record to attempt verification of the veteran's alleged 
stressors, it is possible that the additional VA treatment 
records contain details not currently shown in the record.  
Requests for VA medical records must be made since the 
evidence is not currently complete.  

In March 2003, the veteran submitted some evidence, part of 
it forms that had been completed in conjunction with his 
application for disability benefits from the Social Security 
Administration (SSA).  VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by an administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Moreover, again, it is possible 
records developed by SSA contain additional details 
concerning the veteran's alleged stressors that would allow 
verification.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Iowa City, Iowa from 
January 2003 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3. After the above records are obtained, 
to the extent possible, the RO should 
review the evidence to see if it provides 
any additional details concerning the 
veteran's alleged stressors that would 
allow verification through the National 
Personnel Records Center.  If so, 
attempts should be made to verify the 
stressors. 

4. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


